Case 1:20-cv-01366-MSK Document 9 Filed 07/23/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-CV-01366-MSK

ANDREA C. JOHNSTON,

       Plaintiff,

v.

ANDREW SAUL1,
Acting Commissioner of Social Security

       Defendant.

                                  ENTRY OF APPEARANCE


       COMES NOW J. Benedict Garcia, Assistant United States Attorney, and enters his

appearance as counsel for Defendant in the above-captioned action. Please include undersigned

counsel on all future correspondence, notices and pleadings in this case. Please note that the

Special Assistant United States Attorney from the Social Security Administration remains lead

counsel on the case.




       DATED this July 23, 2020.

                                                     Respectfully submitted,
                                                     JASON R. DUNN
                                                     United States Attorney

                                                     s/ J. Benedict Garcia


1Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Federal Rule of Civil Procedure 25(d). Section 205(g) of the Social Security
Act states that an action survives regardless of any change in the person occupying the office of
Commissioner of Social Security. 42 U.S.C. § 405(g).
                                                 1
Case 1:20-cv-01366-MSK Document 9 Filed 07/23/20 USDC Colorado Page 2 of 3




                                        J. Benedict Garcia
                                        Assistant United States Attorney
                                        1801 California Street, Suite 1600
                                        Denver, Colorado 80202
                                        Telephone: (303) 454-0100
                                        E-mail: j.b.garcia@usdoj.gov




                                    2
 Case 1:20-cv-01366-MSK Document 9 Filed 07/23/20 USDC Colorado Page 3 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                           CERTIFICATE OF SERVICE (CM/ECF)

        I hereby certify that on July 23, 2020, I filed the foregoing Entry of Appearance with the
Clerk of Court using the CM/ECF system which will send notification of such filing to the
following e-mail addresses:




and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the nonparticipant’s
name:

Andrea C. Johnston
6217 South Sterne Parkway
Littleton, CO 80120




                                               s/ Robin M. Allison
                                               United States Attorney’s Office




                                                 3
